Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2 and 5-6 are pending. Claims 1-2 and 5-6 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 06/03/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claim 3 in the non-final mailed 03/04/2022 is withdrawn. Claim 3 was cancelled.
The 103(a) rejection of claims 1-4 and 6 over ‘516 (JP 084516, Published 07-1975. All references to 516 are made to an attached machine translation.) and ’983 (US Patent 3,650,983, Patent date 03-1972), in the non-final mailed 03/04/2022 is withdrawn. The rejection was modified to address the amendments of claim 1.
The 103(a) rejection of claim 5 over ‘516 (JP 084516, Published 07-1975. All references to 516 are made to an attached machine translation.) and ’983 (US Patent 3,650,983, Patent date 03-1972), as applied to claims 1-4 and 6 and in further view of ‘459 (JP 256459, Published 09-2004), in the non-final mailed 03/04/2022 is withdrawn. The rejection was modified to address the amendments of claim 1.
The modified rejections were necessitated by amendment.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘516 (JP 084516, Published 07-1975. All references to 516 are made to an attached machine translation.) and ’983 (US Patent 3,650,983, Patent date 03-1972).
Interpretation of Claims

    PNG
    media_image1.png
    212
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    79
    779
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    211
    789
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    171
    791
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    167
    790
    media_image5.png
    Greyscale


Scope of the Prior Art
	516 teach the process to prepare vinyl acetate in the gas phase by reacting 60 mol% of ethylene, 10 mol% O2 and 30 mol% acetic acid in the presence of palladium catalyst supported on silica at 145C (page 5 of 9). 
The teaching of 60 mol% of the olefin to 30 mol% of the carboxylic acid overlaps the claimed range of more than 1 mol to 50 or less moles per 1 mol of carboxylic acid. 
The teaching of 145 C overlaps the currently claimed range of 80 to 200C.
	Concerning the currently claimed product of claim 2, 516 teach isobutene being an equivalent to the above ethylene (page 3 of 9, bottom). Upon reaction of acetic acid with isobutene, the currently claimed product would have been made.
Concerning the currently claimed transition metals, 516 teach gold may accompany the palladium catalyst. (page 3 of 9).

Ascertaining the Difference
	516 does not teach the liquid phase.



Secondary Reference
983 teach the liquid and vapor phases are interchangeable (column 3, lines 70-75).	
983 teach overlapping processes as taught by 516. For example, 983 teach the process to prepare unsaturated esters of organic carboxylic acids utilizing a palladium containing catalyst (column 2, lines 25-30). 938 teach overlapping olefins and carboxylic acids taught by 516. For example, 938 teach isobutylene and acetic acid (column 4, lines 10-25).
These teachings render 983 analogous art to the invention.
	 
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 516 and 938 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the liquid phase as taught by 983 in place of the vapor phase taught by 516 to arrive at the instant invention. The ordinary artisan would have done so because 983 teach the liquid and vapor phases are interchangeable (column 3, lines 70-75).
It also would have been obvious to utilize isobutene in place of the ethylene in the reaction to yield the product of current claim 2. The ordinary artisan would have done so because 516 teach isobutene being an equivalent to ethylene (page 3 of 9, bottom). Upon reaction of acetic acid with isobutene, the currently claimed product would have been made.
A reasonable expectation of success would have been achieved because 983 teach overlapping processes and reactants as taught by 516. 
Concerning the claimed range of more than 1 mol to 50 or less moles per 1 mol of carboxylic acid in claim 1, 516 teach 60 mol% of ethylene, 10 mol% O2 and 30 mol% acetic acid (page 5 of 9). MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the currently claimed temperatures in claim 6, 516 teach 145C (page 5 of 9). MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘516 (JP 084516, Published 07-1975. All references to 516 are made to an attached machine translation.) and ’983 (US Patent 3,650,983, Patent date 03-1972) as applied to claims 1-4 and 6 and in further view of ‘459 (JP 256459, Published 09-2004, as cited in the IDS filed 04/13/2021. All references to 459 are made to an attached machine translation).
Interpretation of Claims

    PNG
    media_image1.png
    212
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    79
    779
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    211
    789
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    171
    791
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    167
    790
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    125
    730
    media_image6.png
    Greyscale

Scope of the Prior Art
	The teachings of 516 and 983 are written in the above rejection and incorporated by reference.
Ascertaining the Difference
	516 and/or 983 do not teach the amount of the catalyst of 0.01 to 20% by mass based on the total mass of the carboxylic acid.
Secondary Reference
	However, 459 teach the process to prepare the compound of current claim 2 using 3.2 g isobutylene, 20 g acetic acid and 1 g of catalyst (page 24 of 25, Example 26). 1 divided by the total weight of 23.2 g of isobutylene and acetic acid is 4.3% by mass. This value overlaps the currently claimed range of 0.01 to 20% by mass based on the total mass of the carboxylic acid and the isobutylene.
This teaching renders 459 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 516, 938 and 459 to arrive at the instant invention with a reasonable expectation of success.
For example, the ordinary artisan when performing the reaction from the combinational teachings of 516 and 983, would have ensured the amount of catalyst would have been 0.01 to 20% by mass based on the total mass of the carboxylic acid and the isobutylene. The ordinary artisan would have done so because 459 teach the process to prepare the compound of current claim 2 using 4.3% of catalyst to the total mass of the carboxylic acid to isobutylene (page 24 of 25, Example 26). 
MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant notes that the reaction phase of the Comparative Example 2 in the present specification is gas phase. Comparing the results (conversion rate, selectivity rate, yield) of Examples 1 and 2 and Comparative Example 2, the result of Comparative Example 2 is notably inferior. 
The specification discloses the cause of this result as follows. 
"Accordingly, it was found that 1,3-diacetoxy-2-methylenepropane was not sufficiently vaporized but was adsorbed on the catalyst under the reaction condition."(Paragraph[0058]).

Examiner’s response:
The Comparative Example 2 utilizes a molar ratio of isobutylene/carboxylic acid of 30/7 (about 4.3 /1) and the Examples 1-2 utilize a molar ratio of 10/1 and 30/1 respectively. There is a discrepancy of greater than double the amount of isobutylene to the carboxylic acid in the Examples compared to the Comparative Example. Moreover, the reaction times are different between the Examples and the Comparative Example.
A better comparison would have been a liquid phase reaction having a molar ratio close to the lower limit as is seen in Comparative Example 2. 
However, the only other liquid phase reaction that could possibly shed light on the effects of the molar ratio at the currently claimed lower end, is the molar ratio of 1/10 in Comparative Example 1. This ratio is so far removed from the currently claimed range that a comparison is unattainable.
A comparison of the gas phase reaction at a molar ratio of 4.3/1 to a comparable ratio for example 1.1/1, in the liquid phase is not present in the disclosure. Therefore, there is no way of knowing how much the gas phase negatively effects the outcome of the reaction or the purported absorption of the 1,3-diacetoxy-2-methylenepropane on the catalyst occurs.

Applicant argues:
JP '516 produces the corresponding unsaturated ester in good yield, but the result of the Comparative Example 2 is clearly bad. 
That is, even if the reaction is carried out in the gas phase with a molar ratio of 1 or more, the compound represented by the general formula (1) cannot be produced in good yield. In addition, Comparative Example 1 in the present specification is reacted in the liquid phase under the condition of the molar ratio isobutylene / carboxylic acid 1/10. 
 
Examiner’s response:
Applicant appears to be comparing the results of reference JP ‘516 with those of Comparative Example 2. Applicant goes on to state the gas phase does not produce the claimed product in good yield.
This argument appears to contradict itself, due to the gas phase reaction of reference JP ‘516 produces the corresponding unsaturated ester in good yield.

Applicant argues:
Comparing the reaction results of Examples 1 and 2 and Comparative Example 1, the result of Comparative Example 1 is notably inferior and undesirable. 
That is, even if the reaction is carried out in the liquid phase, the effect of the present invention cannot be obtained unless the molar ratio is appropriate.

Examiner’s response:
As argued above by the examiner, Comparative Example 1 should not be compared to the Examples because the ratio is so far removed from the currently claimed ratio. Comparative Example 1 has a ratio of 1/10 isobutylene to carboxylic acid. This is a factor of ten below the lower limit of the currently claimed range. 

Applicant argues:
Moreover, one of skill in the art would not choose the liquid phase, because US '983 teaches that "The ester synthesis is generally conducted under substantially anhydrous conditions either in the liquid or vapor phase, and the latter mode of operation [i.e., vapor phase] is preferred."

Examiner’s response:

See MPEP 2123 II. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”
	
	Concerning the critical requirements, these requirements are in dispute by the examiner as argued above. Therefore, the rejections are maintained.

Conclusion
Claims 1-2 and 5-6 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628